OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 7£7JJ




                PENALTY FOP?,               |H£^h3e& 02 ir
2/9/2015        PIRIIVATE USi -,- '< (fi3ijjl!i£& 0005557458 febT3~2015
QMITU Mill 1iaiwi ncunu t r*i. tf +Ws^SMzSP MAILED FROM ZIP CODE 78 701 —
SMITH,  WILLIAM DENON Tr. Ct. No. 13R12-13530-CR(1)            WR-82,855-02
On this day, the application for-11 07 Writof Habeas Corpus has been received
and presented to the Court.           ,*^ - \£v#
                                                                          Abel Acosta, Clerk

                              WILLIAM DENON SMITH
                                               )C# 1928399




                                                             tfh^.